Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/263,625 filed on 1/31/2019 is presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Aggarwal (US 2012/0054129).

As per claim 1, Aggarwal discloses a system comprising:
a computing device configured to:
obtain training data comprising a plurality of training nodes linked by a plurality of training edges (Fig. 2, step 210);
train a machine learning algorithm based on the obtained training data (Paragraph 24 “In response to receiving the training stream of graph data, discriminating sets of edges (e.g., subgraphs) in the training stream are determined for the class labels (220). In this step, correlated sets of edges are first found, then they are given class labels to obtain the discriminating sets of edges. For example, subgraphs for which the presence of corresponding co-occurring edges (as a group) is much higher than statistically expected are first found. Such subgraphs are referred to as significant subgraphs in the following discussion. Then, subgraphs which are discriminative toward a particular class are determined.”);
obtain linkage data identifying a plurality of linkages, wherein each linkage identifies a plurality of nodes (Paragraph 19 “The nodes A-P of the web graph 100 may represent web pages and the edges of the web graph 100 may represent hyperlinks between the web pages. The linkage structure of the web graph 100 holds a wealth of information that can be exploited for a variety of data mining purposes. For example, web browsing patterns identified through mining can be used by governments to classify threats and fight against terrorism or companies to establish better customer relationships by giving their customers exactly what they need.”);
generate graph data identifying a plurality of edges, wherein each edge associates at least two of the plurality of nodes of each linkage of the plurality of linkages (Fig. 2, step 240); and
execute the machine learning algorithm based on the generated graph data (Paragraph 42-44).

As per claim 2, Aggarwal further discloses wherein the computing device is configured to determine a label for each of the plurality of training edges (Paragraph 28-29).

As per claim 3, Aggarwal further discloses wherein the computing device is configured to determine that the label for each of the plurality of training edges is positive or negative (Paragraph 34-38).

As per claim 4, Aggarwal further discloses wherein executing the machine learning algorithm comprises extracting a plurality of graph features based on the generated graph data (Paragraph 54 “These object class label pairs may then be output from the stream processor and stored in an information repository (250). These pairs can be processed to provide useful information for a wide variety of applications. In particular, a user may define a particular pattern to be found in the incoming data stream (260). For example, in an intrusion detection application, a user may want to know about the nature of an intrusion attack (e.g., whether it is a "denial of service" attack). The object class label pairs could provide information about the nature of such an attack by labeling classes in the incoming stream as "denial of service."”).

As per claim 5, Aggarwal further discloses wherein executing the machine learning algorithm comprises generating a value for each edge associated with the at least two of the plurality of nodes of each linkage of the plurality of linkages (Paragraph 22).

As per claim 6, Aggarwal further discloses wherein the computing device is configured to generate a normalized value based on the value for each edge associated with the at least two of the plurality of nodes of each linkage of the plurality of linkages (Paragraph 22).

As per claim 7, Aggarwal further discloses wherein the normalized value for each edge associated with the at least two of the plurality of nodes of each linkage of the plurality of linkages is a probability value (Paragraph 35-37).

As per claim 8, Aggarwal further discloses wherein the machine learning algorithm is based on at least one of a Logic Regression, Support Vector Machines, Random Forest (Paragraph 34), and Gradient Boosting Machines algorithm.

As per claims 9-15, they are method claims having similar limitations as cited in claims 1-6 and 8 and are rejected under the same rationale.

As per claims 16-20, they are medium claims having similar limitations as cited in claims 1, 2, 4 and 5 and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/28/2022